                                                                                                         E-FILED
                                                                          Thursday, 29 August, 2019 02:34:05 PM
                                                                                    Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                  URBANA DIVISION

UNITED STATES OF AMERICA,                              )
                                                       )
                              Plaintiffs,              )
                                                       )
      vs.                                              )        Case No.         2018-cr-20031
                                                       )
STEPHAN CAAMANO,                                       )
                              Defendants.              )



                     Second Motion For Extension of Time for Response


      NOW COME the Defendant STEPHAN CAAMANO, by his attorneys J. STEVEN

BECKETT and AUDREY C. THOMPSON of BECKETT LAW OFFICE, P.C., and for his

Second Motion For Extension of Time for Response and states:

      1. The Defendant was charged in a seven count superceding indictment and heretofore

      has entered a plea to that indictment and is awaiting sentencing.

      2. On July 2, 2019, the Government filed a Motion for Forfeiture of Property. The

      Defendant was ordered to respond by July 10, 2019; however a defense Motion for

      Extension of Time was granted and Defendant’s Response was due July 29, 2019. After

      new counsel was appointed, a subsequent Motion for Extension of Time was filed and

      granted, and the due date for Defendant to respond was extended to September 12, 2019.

      3. Counsel has been working diligently to become familiar with the facts of this case, but

      the discovery has been extensive. Furthermore, due to the multiple scheduling conflicts

      in counsel’s September calendar, counsel does not foresee being able to meet with the

      Defendant prior to September 12, 2019 to discuss his Response. Counsel requests an

      additional 14 days to submit Defendant’s Response to the Government’s Motion for
        Forfeiture of Property.

        5. Counsel has spoken with the Assistant United States Attorney regarding these matters

        and the Government has no objection to the relief requested herein.

        6. The relief is sought in the interest of justice and not for the purpose of delay.

        WHEREFORE IT IS PRAYED that the time for a Response to the Government’s

Motion for Forfeiture of Property be extended for an additional 14 days and for such other relief

deemed just and necessary.

        .                                                  BECKETT LAW OFFICE, P.C.
                                                           Attorney for Defendant,


                                                           s/ Audrey C. Thompson
                                                           AUDREY C. THOMPSON,
                                                           Counsel for Defendant




AUDREY C. THOMPSON
BECKETT LAW OFFICE, P.C.
508 South Broadway
Urbana IL 61801
(217) 328-0263
(217) 328-0290 FAX
E-mail: audrey@beckettlawpc.com
                                   CERTIFICATE OF SERVICE

        I hereby certify that on August 29, 2019, I electronically filed the above Motion For

Extension of Time for Response and to Re-allot Status Hearing with the Clerk of Court

using the CM/ECF system which will send notification of such filing(s) to the following:

        Rachel E. Ritzer , Assistant U.S. Attorney - 201 South Vine Street, Urbana, IL
        John David Hoetzer, Assistant U. S. Attorney, Springfield IL

and I hereby certify that on August 29, 2019, I mailed by United States Postal Service, first

class postage prepaid and legibly addressed, the document(s) to the following non-registered

participants:

        N/A

                                                         Respectfully submitted,


                                                         s/ Audrey C. Thompson
                                                         AUDREY C. THOMPSON,
                                                         Counsel for Defendant




AUDREY C. THOMPSON
BECKETT LAW OFFICE, P.C.
508 South Broadway
Urbana IL 61801
(217) 328-0263
(217) 328-0290 FAX
E-mail: audrey@beckettlawpc.com
